


Exhibit 10.1




BRUNSWICK RESTORATION PLAN


(As Amended and Restated Effective January 1, 2013)


Table of Contents
Page
SECTION 1 General
 
1


1.1
History, Purpose and Effective Date


1


1.2
Definitions, References
 
1


1.3
Plan Administration, Source of Benefit Payments
 
2


1.4
Applicable Laws
 
2


1.5
Plan Year
 
2


1.6
Accounting Date
 
2


1.7
Gender and Number
 
2


1.8
Notices
 
2


1.9
Limitations on Provisions
 
2


1.10
Claims and Review Procedures
 
2


 
 
 
 
SECTION 2 Participation
 
3


2.1
Eligibility to Participate
 
3


2.2
Beneficiary
 
3


2.3
Termination of Participation
 
3


2.4
Plan Not Contract of Performance
 
3







--------------------------------------------------------------------------------




SECTION 3 Accounts and Contributions
 
3


3.1
Participant Accounts
 
3


3.2
Supplemental Elective Contributions
 
3


3.3
Restoration Matching Contributions
 
4


3.4
Restoration Variable Retirement Contributions
 
4


 


 
 
SECTION 4 Plan Accounting
 
5


4.1
Adjustment of Accounts
 
5


4.2
Statement of Accounts
 
5


 


 
 
SECTION 5 Payment of Plan Benefits
 
5


5.1
Distribution on Termination
 
5


5.2
Effect of Change in Control
 
5


5.3
Unforeseeable Financial Emergencies
 
6


5.4
Distributions To Persons Under Disability
 
6


5.5
Benefits May Not Be Assigned or Alienated
 
6


5.6
Withholding for Tax Liability
 
6


 
 
 
 
SECTION 6 Committee
 
7


6.1
Powers of Committee
 
7


6.2
Delegation by Committee
 
7


6.3
Information to be Furnished to Committee
 
7


6.4
Liability and Indemnification of Committee
 
7


 
 
 
 
SECTION 7 Amendment and Termination
 
8


 
 
 
 
 
 
 
 

                            
                














--------------------------------------------------------------------------------




BRUNSWICK RESTORATION PLAN
SECTION 1
General


1.1    History, Purpose and Effective Date. Brunswick Corporation (the
“Company”) has previously established the Brunswick Rewards Plan and the
Brunswick Retirement Savings Plan (“Savings Plan”) to provide retirement and
other benefits to or on behalf of its eligible employees and those of its
affiliates which, with the consent of the Company, adopt the Rewards Plan and/or
the Savings Plan.  The Company also previously maintained the Brunswick Rewards
Plan with Variable Profit Sharing which was merged with and into the Rewards
Plan effective January 1, 2008 (the Brunswick Rewards Plan and the Brunswick
Rewards Plan with Variable Profit Sharing are referred to hereafter as the
“Rewards Plan”).  Contrary to the desire of the Company, the amount of the
employer contributions which may be made to the Rewards Plan and the Savings
Plan by or for the benefit of employees may be limited by reason of the
application of certain provisions of the Internal Revenue Code of 1986, as
amended (the “Code”).  Therefore, the Company established the Brunswick
Restoration Plan (the “Plan”), effective as of January 1, 2000, to assure that
affected individuals would receive benefits in an amount comparable to the
amount that they would have received if certain limitations of the Code were not
applicable to the Rewards Plan and the Savings Plan.  Effective January 1, 2002,
the Plan was amended to permit Participants to make “Supplemental Elective
Contributions” to the Plan (defined below), to cause the “Restoration Matching
Contributions” (defined below) to be based on such Supplemental Elective
Contributions, and to reflect changes made to the Rewards Plan and Savings
Plan.  Effective January 1, 2004 the Plan was amended and restated to provide
for participation by participants in the Rewards Plan and to clarify the impact
on benefits under the Plan of a Participant's deferral of compensation under the
Company's Automatic Deferred Compensation Plan or Elective Deferred Compensation
Plan (together with its successor, the Brunswick Corporation 2005 Elective
Deferred Incentive Compensation Plan, the “Elective Plan”).  Effective July 1,
2004, the Plan was amended and restated to provide for the establishment of
“Deferred Compensation Accounts” (defined below) for amounts deferred under the
Elective Plan, which for administrative purposes would be payable under this
Plan.  Effective July 13, 2005, the Plan was amended and restated to modify the
eligibility provisions in certain respects.  The Plan was further amended and
restated effective as of January 1, 2009 to comply with the requirements of
Section 409A of the Code and the final regulations issued
thereunder.   Effective January 1, 2013, the Plan was amended and restated as
set forth herein, and the Elective Plan was similarly amended and restated, to
transfer from this Plan to the Elective Plan the provisions applicable to the
distribution of the amounts deferred under the Elective Plan, without any change
in the terms and conditions of such distributions. The Company and any affiliate
of the Company which adopts the Plan for the benefit of its eligible employees
are referred to below, collectively, as the “Employers” and individually as an
“Employer”.


1.2    Definitions, References.  Unless the context clearly requires otherwise,
any word, term or phrase used in the Plan shall have the same meaning given to
it under the terms of the Rewards Plan or the Savings Plan, whichever is
applicable.  Any reference in the Plan to a provision of the Rewards Plan or the
Savings Plan shall be deemed to include reference to any comparable provision of
any amendment of that plan.






--------------------------------------------------------------------------------




1.3    Plan Administration, Source of Benefit Payments.  The authority to
control and manage the operation and administration of the Plan shall be vested
in the Human Resources and Compensation Committee (the “Committee”) of the Board
of Directors of the Company.  In controlling and managing the operation and
administration of the Plan, the Committee shall have the rights, powers and
duties set forth in Section 6.  The amount of any benefit payable under the Plan
shall be paid from the general revenues of the Company.  The Company's
obligation under the Plan shall be reduced to the extent that any amounts due
under the Plan are paid from one or more trusts, the assets of which are subject
to the claims of general creditors of the Company or any affiliate thereof;
provided, however, that, nothing in this Plan shall require the Company to
establish any trust to provide benefits under the Plan.


1.4    Applicable Laws.  The Plan shall be construed and administered in
accordance with the laws of the State of Illinois to the extent that such laws
are not preempted by the laws of the United States of America.


1.5    Plan Year.  The “Plan Year” shall be the calendar year.


1.6    Accounting Date.  The “Accounting Date” shall be the last business day of
each month and each additional date specified by the Committee.


1.7    Gender and Number.  Where the context admits, words in one gender shall
include the other gender, words in the singular shall include the plural and the
plural shall include the singular.


1.8    Notices.  Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company, at its principal
executive offices.  Any notice required under the Plan may be waived by the
person entitled to notice.


1.9    Limitations on Provisions.  The provisions of the Plan and the benefits
provided hereunder shall be limited as described herein.  Any benefit payable
under the Rewards Plan or the Savings Plan shall be paid solely in accordance
with the terms and conditions of the Rewards Plan or the Savings Plan, as
applicable, and nothing in this Plan shall operate or be construed in any way to
modify, amend, or affect the terms and provisions of the Rewards Plan or the
Savings Plan.


1.10    Claims and Review Procedures.  The claims procedure applicable to claims
and appeals of denied claims under the Rewards Plan or the Savings Plan shall
apply to any claims for benefits under the Plan and appeals of any such denied
claims.


SECTION 2


Participation


2.1    Eligibility to Participate.  Each employee of an Employer shall be
eligible to participate in the Plan for a Plan Year if such employee is eligible
to participate in the Rewards Plan or the Savings Plan and such employee's
annual rate of base pay is at least $20,000 over the compensation amount in
effect for such Plan Year under section 414(q)(1)(B) of the Code.  Subject to
subsection 2.3, once an employee has become eligible to participate in the Plan




--------------------------------------------------------------------------------




for a Plan Year, the employee shall continue to be eligible to participate in
the Plan for future Plan Years.  Each eligible employee who makes an effective
“Participation Election” under subsection 3.2 for a Plan Year shall be a
“Participant” with respect to contributions for such Plan Year.  Each person in
whose name an Account (as defined in subsection 3.1) is maintained shall be a
“Participant” with respect to the maintenance, hypothetical investment and
distribution of such Account.


2.2    Beneficiary.  A Participant's “Beneficiary” under the Plan shall be
identical to his beneficiary under the Rewards Plan or the Savings Plan,
whichever the Participant last participated in at the time of his death.


2.3    Termination of Participation.  Notwithstanding any other provision of the
Plan to the contrary, if the Committee determines that participation by one or
more Participants or Beneficiaries shall cause the Plan to be subject to Part 2,
3 or 4 of Title I of the Employee Retirement Income Security Act of 1974, as
amended, the entire interest of such Participant or Beneficiary under the Plan
shall, in the discretion of the Committee, be segregated from the Plan, and such
Participant(s) or Beneficiary(ies) shall cease to have any interest under the
Plan.


2.4    Plan Not Contract of Employment.  The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of the Company nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.


SECTION 3


Accounts and Contributions
 
3.1    Participant Accounts.  The Committee shall maintain a “Supplemental
Elective Contribution Account,” a “Restoration Matching Account” and a
“Restoration Variable Retirement Contribution Account,” and such subaccounts as
the Committee deems necessary or appropriate, in the name of each person who is
a Participant, for bookkeeping purposes only.   Such accounts are sometimes
referred to collectively as the Participant's Accounts and individually as the
Participant's “Account.”
3.2    Supplemental Elective Contributions.  For any Plan Year, an eligible
employee may file with the Committee a “Participation Election” in accordance
with uniform rules established by the Committee which, in all events, shall be
filed prior to the first day of the Plan Year to which it relates (or within 30
days after the Participant's hire date, if later).  To the extent that a
Participation Election relates to deferral of performance-based bonus (within
the meaning of Section 409A of the Code), it shall be made no later than six
months before the end of the performance period or such other time as may be
required under Section 409A of the Code.  A Participant's Participation Election
shall indicate the Participant's agreement to defer from Compensation and have
credited to the Participant's Accounts the amount of any Pre-Tax Contributions
that the Participant elected to contribute to the Rewards Plan or the Savings
Plan for the Plan Year for which the Supplemental Elective Contributions
Participation Election is made, but that cannot be contributed to such Plan due
to the limits under sections 401(a)(17), 402(g) and 415 of the Code or imposed
under the Plan to enable the Plan to pass the nondiscrimination requirements of
sections 401(k)(3) and 401(m)(2) of the Code, or due to the




--------------------------------------------------------------------------------




Participant's deferral of compensation under the Brunswick Corporation Automatic
Deferred Compensation Plan or the Elective Plan.
3.3    Restoration Matching Contributions.  For any Plan Year, the Restoration
Matching Account of a Participant who has made an effective Participation
Election for such Plan Year will be credited with an amount equal to the
remainder of (a) minus (b), where:
(a)equals (i) the matching rate applicable to the Participant under the Rewards
Plan or the Savings Plan, as applicable, multiplied by (ii) the amount, up to
the maximum percentage of the Participant's Compensation for such Plan Year
which is eligible for a Matching Contribution under the plan applicable to the
Participant, of Pre-Tax Contributions the Participant elected to contribute to
the Rewards Plan or the Savings Plan, as applicable, for the Plan Year (without
regard to the limits under the Code or imposed under the Rewards Plan or the
Savings Plan, as applicable, to enable such Plan to comply with such limits or
due to the Participant's deferral of compensation under the Brunswick
Corporation Automatic Deferred Compensation Plan) or the Elective Plan; and


(b)equals the Matching Contributions made on the Participant's behalf under the
Rewards Plan or the Savings Plan, as applicable, for the Plan Year. 


3.4    Restoration Variable Retirement Contributions.  For any Plan Year in
which a Participant participates in the Rewards Plan, such Participant's
Restoration Variable Retirement Contribution Account will be credited with an
amount equal to the difference between (a) the Variable Retirement
Contributions, as defined in the Rewards Plan, that would have been contributed
on behalf of the Participant to the Rewards Plan for that Plan Year, in
accordance with the terms thereof, determined without regard to the limitations
of sections 415 or 401(a)(17) of the Code or to the Participant's deferral of
compensation under the Brunswick Corporation Automatic Deferred Compensation
Plan or the Elective Plan, and (b) the amount of Variable Retirement
Contributions actually made to the Rewards Plan on behalf of the
Participant.  Credits to the Participant's Restoration Variable Retirement
Contribution Account pursuant to this subsection 3.4 (called “Restoration
Variable Retirement Contributions”) shall be made at the same time that Variable
Retirement Contributions would otherwise have been credited to his account under
the Rewards Plan.


SECTION 4


Plan Accounting


4.1    Adjustment of Accounts.  The amounts determined under subsections 3.1,
3.2, 3.3 and 3.4 shall be credited to the appropriate Account of a Participant
in accordance with uniform rules established by the Committee, and thereafter
shall be adjusted from time to time in accordance with procedures established by
the Committee to reflect the increase or decrease in value from the assumed
investment of the Participant's Account balance in one or more hypothetical
investments that the Committee specifies from time to time.  Such amounts may be
adjusted to reflect employment taxes payable with respect to deferred
compensation prior to termination of employment.  The Committee may not
retroactively eliminate any assumed investment alternative.  To the extent and
in the manner permitted by the Committee, the Participant may elect to have
different portions of his Account balance adjusted for any period on the basis
of different hypothetical investments.  Notwithstanding the election by
Participants of




--------------------------------------------------------------------------------




certain hypothetical investments and the adjustment of their Accounts based on
such investment decisions in accordance with uniform rules established by the
Committee, the Plan does not require, and no trust or other instrument
maintained in connection with the Plan shall require, that any assets or amounts
which are set aside in trust or otherwise for the purpose of paying Plan
benefits shall actually be invested in the investment alternatives selected by
Participants.


4.2    Statement of Accounts.   The Company shall periodically provide each
Participant with a statement of the transactions in the Participant's Accounts.


SECTION 5


Payment of Plan Benefits


5.1    Distribution on Termination.  Subject to the following provisions of this
Section 5, as of the Accounting Date coincident with or next following a
Participant's separation from service, within the meaning of Section 409A of the
Code, there shall be payable to him or, in the event of his death, to his
Beneficiary an amount equal to the entire balance of his Accounts in a lump sum
payment in cash and such amount shall be paid to the Participant (or his
Beneficiary) within 90 days after the Participant's separation from service;
provided, however, that distribution due to a separation from service (other
than on account of death) to a Participant who is an executive officer or
corporate officer or an employee in Salary Grade 21 or above, or is otherwise
considered a “specified employee” under Section 409A of the Code, shall not be
made until the date which is six months after the date of the Participant's
separation from service.


5.2      Effect of Change In Control.  During the period beginning 30 days prior
to and ending 12 months after a Change in Control of the Company, the Committee,
in its discretion, may terminate the Plan, in which case the entire balance of
all Participants' Accounts shall be distributed in an immediate lump sum payment
in accordance with the requirements of Section 409A of the Code.  For this
purpose, “Change in Control” of the Company shall mean a change in control
event, within the meaning ascribed to such term under Section 409A of the Code
and applicable regulations issued thereunder; provided, however, in no event
shall an acquisition of assets under Treasury Regulation 1.409A-3(i)(5)(vii)
constitute a change in control event, unless such event is also a sale or
disposition of all or substantially all of the Company's assets.


5.3    Unforeseeable Financial Emergencies. In the event of an “Unforeseeable
Financial Emergency,” a Participant may, in accordance with rules and procedures
established by the Committee, make a withdrawal from such Participant's
Supplemental Elective Contribution Account of up to the amount reasonably needed
to satisfy the Unforeseeable Financial Emergency (including amounts necessary to
pay income taxes or penalties reasonably anticipated to result from the
withdrawal).  “Unforeseeable Financial Emergency” shall mean a severe financial
hardship of the Participant resulting from an illness or accident of the
Participant or the Participant's spouse or dependent, loss of the Participant's
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, and shall be determined by the Committee in its discretion in
accordance with the requirements of Section 409A of the Code.


5.4    Distributions To Persons Under Disability.  In the event a Participant or
his Beneficiary is declared incompetent and a conservator or other person
legally charged with the care of his person or of his estate is appointed, any
benefit to which such Participant or




--------------------------------------------------------------------------------




Beneficiary is entitled under the Plan shall be paid to such conservator or
other person legally charged with the care of his person or of his estate.


5.5    Benefits May Not Be Assigned or Alienated.  The benefit payable to any
Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily assigned or alienated. Notwithstanding the foregoing, vested Plan
benefits may be transferred to an alternate payee (within the meaning of Section
414(p)(8) of the Code) pursuant to a domestic relations order that the Committee
determines satisfies the criteria set forth in paragraphs (1), (2), and (3) of
Section 414(p) of the Code (a “DRO”).  Any benefits payable to an alternate
payee under the Plan will be paid in a lump sum payment within 90 days after the
Committee determines the order satisfies the requirements of a DRO.


5.6    Withholding for Tax Liability.  The Company may reduce any Account
balance to reflect the payment of any taxes due on amounts deferred under the
Plan and may withhold or cause to be withheld from any payment of benefits made
pursuant to the Plan any taxes required to be withheld and such sum as the
Company may reasonably estimate to be necessary to cover any taxes for which the
Company may be liable and which may be assessed with regard to such payment.


SECTION 6


Committee


6.1    Powers of Committee.  Responsibility for the day-to-day administration of
the Plan shall be vested in the Committee.  The authority to control and manage
all other aspects of the operation and administration of the Plan shall also be
vested in the Committee.  The Committee is authorized to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.  Except as otherwise specifically provided by the
Plan, any determinations to be made by the Committee under the Plan shall be
decided by the Committee in its sole discretion.  Any interpretation of the Plan
by the Committee and any decision made by it under the Plan is final and binding
on all persons.


6.2    Delegation by Committee.  The Committee may allocate all or any portion
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.  Until the Committee takes action to the contrary, the
powers and responsibilities of the Committee shall be delegated to the Vice
President and Chief Human Resources Officer (or his delegate) of the Company,
subject to such direction as may be provided to the Vice President and Chief
Human Resources Officer or his delegate from time to time by the Committee.


6.3    Information to be Furnished to Committee.  The Employers shall furnish
the Committee with such data and information as may be required for it to
discharge its duties.  The records of the Employers as to an employee's or
Participant's employment, termination of employment, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect.  Participants and other persons entitled to benefits




--------------------------------------------------------------------------------




under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the Plan.


6.4    Liability and Indemnification of Committee.  No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall the Employers be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director or employee of the Employers.  The Committee, the
individual members thereof, and persons acting as the authorized delegates of
the Committee under the Plan, shall be indemnified by the Company against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises.  This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.


SECTION 7


Amendment and Termination


The Committee may, at any time, amend or terminate the Plan; provided, however,
that subject to the provisions of the following sentence, neither an amendment
nor a termination shall adversely affect the rights of any Participant or
Beneficiary under the Plan.  The Committee, by Plan amendment or termination,
may prospectively (a) modify or eliminate the right to have amounts credited to
any Restoration Matching Account or Restoration Variable Retirement Contribution
Account of any Participant and (b) prospectively change the rate at which
earnings are credited to Account balances and or the hypothetical investment
vehicles.  Notwithstanding the foregoing provisions of this Section 7, the
Committee may amend or terminate the Plan at any time, to take effect
retroactively or otherwise, as deemed necessary or advisable for purposes of
conforming the Plan to any present or future law, regulations or rulings
relating to plans of this or a similar nature.






